—In a matrimonial action, by decision and order on motion of this Court dated April 4, 1996, counsel for the respective parties were directed to submit affirmations to this Court on the issue of the imposition of appropriate sanctions on the appellant’s attorney, pursuant to 22 NYCRR 130-1.1 (c), for his conduct in connection with the attempted perfection of an appeal from an order of the Supreme Court, Kings County, entered October 11, 1994, and his failure to comply with a decision and order on motion of this Court dated November 24, 1995.
Upon the affirmations submitted to this Court on the issue of sanctions, it is,
Ordered that, within 20 days after service upon him of a copy of this decision and order with notice of entry, Herman H. Tarnow, the attorney for the appellant, is directed to person*461ally pay sanctions in the sum of $2500 to the Lawyers’ Fund for Client Protection of the State of New York, for his conduct in connection with the attempted perfection of the appeal and in connection with his failure to comply with this Court’s decision and order on motion dated November 24, 1995; and it is further,
Ordered that the Clerk of the Supreme Court, Kings County, shall enter judgment accordingly (22 NYCRR 130-1.2).
A review of the submissions by counsel for the parties confirms our initial conclusion in the decision and order on motion dated April 4, 1996, that the attorney for the appellant engaged in frivolous conduct as that term is defined by 22 NYCRR 130-1.1 (c). Thus the attorney for the appellant is sanctioned to the extent indicated. Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.